DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 9-13, 18, 19 and 21-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 11, 2020.
Allowable Subject Matter
Claim(s) 2-8 and 14-17 would be allowable if rewritten to overcome the claim objection(s) and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 4, 7, 8 and 14-17 is/are objected to because of the following informalities:
In claim 4, line 2, the recitation “the semi-circle of the first cut line” should read –the semi-circular pattern of the at least one first cut line--.
In claim 7, line 1, the recitation “the adhesive patches” should read –the two patches of adhesive--.
In claim 8, line 1, the recitation “the adhesive patches” should read –the two patches of adhesive--.
In claim 14, line 1, the recitation “the adhesive patches” should read –the two patches of adhesive--.
In claim 14, line 2, the recitation “the first and second cut lines” should read –the at least one first cut line and the at least one second cut line--.
In claim 14, lines 2-3, the recitation “the vertical disposition” should read –a vertical disposition--.
In claim 14, line 3, the recitation “the first and second cut lines” should read –the at least one first cut line and the at least one second cut line--.
In claim 15, line 2, the recitation “the patches of adhesive” should read –the two patches of adhesive--.
In claim 16, line 2, the recitation “the patches of adhesive” should read –the two patches of adhesive--.
In claim 17, line 1, the recitation “the first film” should read –the first film layer--.
In claim 17, line 2, the recitation “the second film” should read –the second film layer--.
In claim 17, lines 2-3, both recitations of “the package” should read –the flexible package--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1-8, 14-17 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the adhesive” in lines 18-19; however, there is insufficient antecedent basis for this limitation.  The only reference to an adhesive in claim 1 is/are the “adhesive layer” recited in line 6 or the “adhesive pattern” recited in line 14; however, the claim is unclear as to which, if any, of these recitations are being referenced.  For the purpose of examination, it is assumed that the recitation “the adhesive” in claim 1, lines 18-19, should read –the adhesive layer--.
Claim(s) 2-8, 14-17 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US6663284 (“Buckingham”).

a first film layer (4) which comprises at least one first cut line (12); 
a second film layer (18) which comprises at least one second cut line (19), wherein the at least one second cut line is offset from the at least one first cut line (openings 19 are aligned with chambers 13 and 14, which are offset from opening 12);
an adhesive layer (peripheral portion of adhesive layer 22) disposed between the first and second film layer; 
a valve area (area bound by the outer periphery of adhesive 22, at least partially defined by chambers 13, 14 and 16) defined between the first film layer and the second film layer, wherein the at least one second cut line fluidly connects an interior (via opening 3) of the flexible package (2) to the valve area and the at least one first cut line fluidly connects the valve area to an ambient atmosphere (via chamber 17) surrounding the flexible package, and wherein the adhesive layer surrounds the valve area,
an adhesive pattern (15) disposed within the valve area which defines a gas flow channel (defined at least partially by 16, 13 and/or 14) from the second cut line toward the first cut line, wherein the first film layer and the second film layer are not adhered to each other within the gas flow channel; and
an oil (see paragraph [0037]) occupying the portions (chambers 13, 14 and 16) of the valve area which are not adhered via the adhesive.
Regarding claim 20, Buckingham discloses the valve area (area bound by the outer periphery of adhesive 22) has a closed shape (triangular shape).
Response to Arguments
Applicant's arguments filed December 3, 2020, have been fully considered.  Applicant’s amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding Branyon and combination(s) thereof are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753